Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 9 December 1783
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Dr Sir,
                             Decr 9th 1783.
                        
                        I take the liberty to introduce to the honor of your acquaintance Doctr Witherspoon president of the College
                            in New Jersey, & formerly member of Congress. a Gentleman whose abilities exerted in favour of America, have
                            obtained him much credit & esteem.
                        Any civilities you may have it in your power to shew him whilst in France, will greatly oblige Dr Sir Yrs
                            &ca
                        
                            G: W——n
                        
                    